DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 21-26, 32, 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to delivery agent comprising A/D immunostimulatory oligonucleotide with biological activity of IFNα or IL6 production comprising any one of SEQ ID NOs: 22, 56 or 58 and further comprising a nucleic acid of 10-100 bases long with at least one 
Instant claims encompass a wide variety of agents comprising A/D immunostimulatory oligonucleotide of any of SEQ ID NOs: 22, 56, 58 with a nucleic acid of 10-100 bases comprising phosphorothioated nucleotides and consisting of adenines or cytosines.
Specification though provides examples of only limited number of specific A/D oligonucleotides with claimed biological activity such as sequences in Table 1 (see Example 1), where immunostimulatory oligonucleotide comprising SEQ ID NO: 22 is of limited length, only 20 nucleotides, and SEQ ID NOs: 55-64 (see Example 2), where immunostimulatory oligonucleotides comprising SEQ ID NOs: 56 or 58 are of limited length, only 20 nucleotides. It is well known in the art that biological activity of immunostimulatory oligonucleotide depends on its length and other factors: for example, Vollmer et al (Advanced Drug Delivery Reviews, 2009, 61: 195-204, cited from IDS) teach that biological activity of A-type immunostimulatory oligonucleotides depends on their length and modifications (see first column on page 197). Therefore it is not clear that addition of a 10-100 bases long  polyA or polyC tail to A/D oligonucleotide of any possible length comprising any of SEQ ID NOs: 22, 56 or 58 will not detrimentally affect the oligonucleotide biological activity of producing IFNα or IL6.
The genus of A/D oligonucleotides comprising SEQ ID NOs: 22, 56 or 58 is extremely wide and varied, therefore it is not clear which species of the genus will indeed possess biological activity of producing IFNα or IL6. There is no structure-function relationship shown to identify which oligonucleotides belong to the genus.

Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, several sequences as above are not sufficient to describe the claimed genus.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites an oligonucleotide, wherein the oligonucleotide does not comprise schizophyllan. Schizophyllan is a type of polysaccharide, not oligonucleotide, therefore it is not clear how oligonucleotide claimed can comprise polysaccharide.
Claims 22-26, 32 and 37 are rejected based on their dependency on claim 21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 21-26, 36, 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakurai et al (WO 2016/098832, claiming priority to 2014-253763, filed on December 16, 2014. Document cited from machine translation).
Sakurai et al disclose a compound of SEQ ID NO: 1, (dA)40-GGTGCATCGATGCAGGGGG, in which all 40 adenines of 5' attached polyA tail are phosphorothioated (see paragraph [0073]) and which comprises instant SEQ ID NO: 22 (shown in bold). The same compound with polyA tail, (dA)40, attached to 3' end of oligonucleotide GGTGCATCGATGCAGGGGG is also disclosed (see paragraph [0073]).
The oligonucleotide of SEQ ID NO: 1 and its modification satisfies structural requirements of instant claims 1-5, 21-26, 36, 37, therefore anticipating them.

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Concerning 112 rejection Applicant argues that new amendments overcome the rejection. In response it is true that new amendments further define the structure of claimed 
Concerning 102 rejection Applicant argues that Sakurai et al reference fails to disclose immunomodulatory oligonucleotide in the absence of SPG. In response while the reference does teach the importance of SPG, it does disclose immunomodulatory oligonucleotide by itself (see paragraph [0073]). Further it is noted that instant claims are drawn to compounds of specific structure, such structure providing particular functional outcome. Sakurai et al teach the compound of identical structure as instant claims, such compound can be further complexed with SPG (see paragraph [0073]). Even if Sakurai et al do not disclose particular function of the compound as in instant claims, they disclose the compound itself, anticipating instant claims.
103 rejection is withdrawn in view of new amendments, arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635